Title: To James Madison from John Robertson, 1 June 1808
From: Robertson, John
To: Madison, James



Sir
(seal) Antwerp 1st June 1808

Having held the american Consulate of this Place for the Space of one year in the beginning of Its Establishment in Mr. Barnet’s name under the approbation of Mr. Livingston and continued from that time to discharge the duties of the office under Mr. Ridgway’s procuration in his absence, I recall this as a circumstance which, supported by the recommendation of Some respectable Friends and my experience of the Consular duties, may, I hope, Induce you, Sir, to use your favourable intervention with the President towards conferring on me, The Consulate of Antwerp, after Mr. Ridgway has Resign’d, or Vice Consulate during his absence.  Permit me sir, in this view, to acquaint you with the Circumstances of Mr. Ridgway’s breaking up his Commercial Establishment in this Country, of his now being fixed in Paris with his family and of the Probability of his Return to the United States next Spring.  Permit me also, sir, to observe that long after I had strong reasons of supposing Mr. R. Would leave this Country I informed him, that my intention was to apply for the Vice Consulate as Per Extract enclosed of my letter to him and of his reply on the subject.
Should Government be pleased to accept of my services in the Carreer of the Consulate and entrust me with this honourable post I should receive this flattering mark of Confidence with a true and strong sense of Gratitude and rejoice in the Idea of having it in my power to serve, in this Spot at least, the Citizens of a Country I ever loved and admired  I have the Honor to be very Respectfully Sir Your devoted humble servant

J Robertson

